Citation Nr: 0110323	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-05 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo (claimed as 
syncopal episode).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel







INTRODUCTION

The veteran had active service from August 1994 to August 
1998.

This issue come before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA), Waco, Texas, regional 
office.  In March 1999, the claims folder was transferred to 
the St. Petersburg, Florida, regional office (RO). 


REMAND

The file indicates that the veteran was sent a letter in June 
2000, requesting assistance in obtaining additional evidence.  
It does not appear that any response was received from the 
veteran.  Nor does it appear that the letter was returned as 
undeliverable.  In addition, the record indicates that the 
veteran was scheduled for a VA examination in July 2000, but 
failed to report for the examination. 

The circumstances surrounding his failure to report are not 
entirely clear.  While it appears from the record that he 
refused to be examined at the assigned examination location, 
other notes indicate that he attempted to reschedule his 
examination.  Thus, it is not clear from the instant record 
whether he failed to cooperate with the RO, failed to report 
for examination, or failed to offer an explanation for not 
reporting.  

The Board notes that 38 C.F.R. § 3.655(a) and (b) (2000) 
provide that when a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  However, that regulation is based 
upon the assumption that the veteran receives notice of a 
scheduled physical examination.  Though the appellant has 
failed to report for a scheduled VA examination, in the 
judgment of the Board, he should be given another opportunity 
to report for examination because his claim would best be 
evaluated after a complete examination.  He should clearly 
understand, however, that he is legally obligated to report 
for examination.  38 C.F.R. §§ 3.158, 3.326, 3.655 (2000); 
Olson v. Principi, 3 Vet. App. 480 (1992).

The United States Court of Appeals for Veteran Claims 
(formerly the U. S. Court of Veterans Appeals) (Court) has 
held that the Secretary must show that the appellant lacked 
"adequate reason" (see 38 C.F.R. § 3.158(b)), or "good 
cause" (see 38 C.F.R. § 3.655), for failing to report for 
the scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  However, as noted above, it cannot be determined 
from the evidence in the claims folder whether the veteran 
had adequate reason or good cause for failing to report for 
examination.  

In any event, the Board has determined that the veteran 
should be offered an additional opportunity to report for a 
VA examination.  Furthermore, the veteran should understand 
that the duty to assist is not always a one-way street and 
that if he wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Failure to assist 
in the development of the claim, and failure to report for 
needed examinations, without good cause, could well result in 
denial of the claim.

In addition, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), among other things, redefined the obligations of 
the Department of Veterans Affairs (VA) with respect to the 
duty to assist.  Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

Further, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Finally, the Board notes that on his VA Form 9 received in 
February 2000, the veteran checked the box next to "I want a 
BVA hearing in Washington, D. C.."  A second statement, 
apparently received at the same time, stated that "I request 
a hearing before a hearing officer at the St. Petersburg 
R.O."  The record shows that a local hearing before a 
hearing officer was held in May 2000.  Subsequently, in July 
2000, the RO received a statement dated in June 2000 in which 
the veteran stated "I wish to withdraw my request for a 
local hearing at regional office in St. Petersburg."  Of 
course, at the time that statement was signed and submitted, 
the local hearing had already taken place.  In any event, it 
does not appear that the veteran has ever withdrawn his 
original request for a BVA hearing in Washington.  
Accordingly, the RO should contact the veteran and ask him to 
clarify whether he still desires a hearing before the Board, 
and if so, whether he would prefer a videoconference, travel 
board, or central office hearing.  The veteran's response 
should be noted in the claims folder, and an appropriate 
hearing should be scheduled if desired.

Accordingly, this case is REMANDED for the following:

1.  The RO should undertake to contact 
the appellant at the most recent address 
of record.  Care should be taken to 
ensure that the appellant receives proper 
notice of the scheduling of any 
examination.  The appellant should be 
advised of the effect of his failure to 
report for an examination under 38 C.F.R. 
§ 3.655.

2. The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his vertigo 
disorder not already associated with the 
claims file.  After securing the 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the veteran.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

3.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

4. The RO must then review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  Thereafter, the appellant should be 
scheduled for comprehensive VA 
examination to ascertain the nature, 
etiology, and extent of appellant's 
current vertigo (syncopal episode) 
pathology.  An opinion as to the etiology 
of current vertigo pathology to the in 
service episodes is warranted.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The entire claims 
folders should be reviewed by the 
examiner(s) prior to the examination(s), 
and a statement to that effect must be 
included in the examination report.  
After reviewing the claims folder and 
examining the veteran, the examiner(s) is 
requested to differentiate between 
residuals of the above mentioned vertigo, 
and any other disabilities currently 
and/or during service.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report.  All 
findings and opinions should be clearly 
set forth, and it should be noted whether 
the opinions reached were based in part 
by clinical history provided by the 
veteran.  In the event that the veteran 
fails to report for the examination, the 
examiner should review the claims file 
and enter an opinion as to whether there 
is any evidence of vertigo due to the 
veteran's period of service, or 
aggravation of a preexisting disorder.

6.  If the appellant fails to submit 
additional evidence as requested, and/or 
fails to report for the scheduled 
examination, the RO should obtain copies 
of the notices to the appellant for 
assistance, and for the examination for 
inclusion in the claims folder, or have 
personnel at the medical center certify 
that the letters were sent to the most 
current address of record, provide that 
address, and certify that the notice(s) 
were not returned as undeliverable.

7.  The RO should contact the veteran and 
ask him to clarify whether he still 
desires a hearing before the Board (as 
requested on his VA Form 9 received in 
February 2000), and if so, whether he 
would prefer a videoconference, travel 
board, or central office hearing.  The 
veteran's response should be noted in the 
claims folder, and an appropriate hearing 
should be scheduled if desired.

8.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) (if the report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

9.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	
		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).

